Citation Nr: 0320899	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  02-06 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
North Little Rock, Arkansas. 


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish her claim; all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  The veteran has a degree of social and occupational 
impairment with reduced reliability and productivity due to 
disturbances of motivation and mood, manifested by depressed 
mood, anxiety, and infrequent suicidal ideation.

3.  The veteran does not have occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
inability to establish and maintain effective relationships.  


CONCLUSION OF LAW

The schedular criteria for a 50 percent evaluation for post-
traumatic stress disorder have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.6, 
4.130, Diagnostic Code 9411 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. 1155 (West 2002); 38 C.F.R. Part 4 
(2002).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. § 4.2.  (2002).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2002).  Where there is a question as to which 
of two evaluations shall be applied, the higher the 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.   
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The Board 
notes that the veteran is not entitled to a "staging" of 
ratings based on separate periods based on the facts found 
during the appeal period because the present claim is not 
based on an initial assignment of a rating disability. See 
Fenderson v. West,  12 Vet. App. 119 (1999).

The veteran's condition has been evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002) (Post-traumatic stress 
disorder), as 30 percent disabling.  

Under the current rating criteria, a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: Flattened affect; circumstantial, 
circumlocutory, or stereo-type speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is provided for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A medication management note from February 2000 shows a GAF 
(global assessment of functioning score) of 56.  Mental 
status examination revealed fair eye contact and clear speech 
with little spontaneously offered complaints.  Thought 
content included suicidal and homicidal ideation, delusions, 
and fleeting fantasies of self-harm, which the veteran stated 
that he would never act upon.  He reported that his mood was 
"bad" about four days out of the week and "good" on the 
remaining days.  Affect was sad at times, but mostly neutral 
and appropriate.  

A medication management note from April 2000 indicates that 
the veteran had stopped working entirely because his 
concentration and energy were so poor.  Mental status 
examination showed the veteran's speech was extremely soft 
and he had reduced eye contact.  His thought content was very 
discouraged.  He reported daytime flashbacks and vague 
auditory hallucinations, but no suicidal or homicidal 
ideation, or other psychotic symptoms.  His mood was 
discouraged and affect was sad and constricted.  Judgment was 
fair.  Cognition was intact.  GAF was 29 (social, financial, 
and now totally without employment).

A medication management follow-up note from October 2000 
indicates that the veteran was responding well to medication 
without side effects.  GAF was 41.  The veteran's symptoms 
included re-experiencing through a few nightmares, but mostly 
intrusive thoughts often triggered by noises in the house.  
The veteran also reported some anger control problems.  A 
mental status examination showed moderate slowed psychomotor 
activity; no abnormal movements.  Speech was low in volume.  
Eye contact was fair.  Thoughts were logical and goal 
oriented, but very little spontaneous information was 
offered.  No psychosis or suicidal ideation was noted.

The veteran underwent a VA compensation and pension (C&P) 
PTSD examination in July 2001.   The examiner reviewed the 
claims file prior to the examination.  The veteran reported 
that he was doing fairly well.  His reported symptoms 
including occasional flashbacks, "thinking about old times 
now and then," nightmares zero to twice a month, intrusive 
thoughts, and being easily started.  The veteran disclosed 
that he sometimes feels uncomfortable in crowds and sometimes 
he does not.  He reported that he goes to a restaurant in the 
morning and talk with friends and he also goes to stores.  
Seeing Vietnamese persons does not particularly bother him.  
The veteran reported that he has been married for 35 years 
and he and his wife get along fairly well; he is close to 
her.  He indicated that he is self-employed part-time as a 
mechanic, but has not worked a lot lately because it can 
sometimes be stressful.  He spends his time doing yard work 
and watching TV.  He does not care for war movies.  He also 
visits a cousin and friend.  

Mental status examination revealed a casually groomed 
individual.  The veteran conversed readily with the examiner 
and was fully cooperative.  He was oriented in all spheres.  
Speech was somewhat slow and eye contact was somewhat 
limited.  The veteran's mood was generally neutral and affect 
was constricted.  Thought processes and associations were 
logical and tight.  No loosening of associations or confusion 
was noted.  The examiner observed no gross impairment in 
memory.  The veteran did not complain of hallucinations and 
the examiner noted no delusional material during the 
examination.  Insight and judgment were adequate.  The 
veteran reported suicidal and homicidal ideation, but denied 
any intent.  The examiner concluded that the veteran was 
competent for VA purposes and not in need of psychiatric 
hospitalization.  The GAF was 53.

VA outpatient records show that a treatment plan update was 
accomplished in August 2001.  The problem list noted two 
problems/needs: (1) a knowledge deficit regarding PTSD 
diagnosis and effect's on the veteran's wellness and family 
health and (2) the veteran continued to experience moderate 
to severe PTSD symptoms and co-morbid features, i.e., re-
experiencing, avoidance, and hyper arousal.  GAF was 41.

VA treatment records show that the veteran was admitted for 
inpatient care in April 2002.  The veteran presented for his 
first "NLR" PTSD treatment program evaluation.  The veteran 
was noted to be a good historian.  Review of his records 
indicated that he had attended 12 PTSD groups over the last 
12 months and no individual therapy sessions.  Mental status 
examination revealed that the veteran was alert and 
cooperative with good eye contact.  His affect was euthymic, 
constricted, and related.  Thought processes were goal 
oriented without fundamental thought disorder.  The veteran 
denied current delusions, illusions, and hallucinations. The 
veteran denied current suicidal ideations and past suicidal 
attempts.  Overall, the veteran appeared motivated to 
participate in the program.  He interacted appropriately with 
peers and staff.  He attended all scheduled classes and 
appeared to benefit from participating in the program.  It is 
stressed in the discharge summary that although the veteran 
appeared to benefit from the program, his PTSD symptoms are 
considered chronic and severe in nature.  The veteran's 
condition at discharge was stable, no suicidal/homicidal 
ideations.  GAF at that time and for the preceding 12 months 
was 51.

The veteran was seen as an outpatient in June 2002.  He 
reported that he was sleeping an average of 4-5 hours per 
night.  He was having nightmares about twice a month.  Mental 
status examination indicated that the veteran was 
appropriately dressed and groomed with slightly slowed 
psychomotor activity.  Affect was slightly restricted.  No 
psychosis or suicidal ideation was noted.  GAF at that time 
was 41.  

Correspondence from the Social Security Administration dated 
in June 2002 indicates that the veteran claimed to be 
disabled based on his heart, leg, and depression.  Disability 
benefits were established in November 2001.


II.  Analysis

Review of the record indicates that the veteran's GAF score 
ranged between 41 and 56 between February 2000 and June 2002.  
There is only one occasion where the GAF was outside that 
range.  This occurred in April 2000 when the veteran's GAF 
was at 29.  In light of the entire record, the April 2000 
score appears to be isolated and not representative of the 
veteran's current level of the disability.  The Diagnostic 
Criteria for DSM-IV indicates that a GAF score of 51 to 60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks or moderate 
difficulty in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 41 to 
50 reflects serious symptoms OR serious impairment in social, 
occupational or school functioning, e.g., no friends, unable 
to keep a job.  The most recent GAF scores, assessed in July 
and August 2001, and in April and June 2002, indicate that 
the veteran's disability fluctuates between low moderate to 
severe.  His symptomatology, however, does not substantiate 
severe disability due to PTSD.

Review of the veteran's PTSD symptomatology indicates that he 
has moderate to severe impairment.  The veteran has denied 
suicidal and homicidal ideation for the most part, and he has 
denied any intent associated with his rare suicidal ideation.  
Cognitively, the veteran is intact and there is no indication 
of any effects on his speech or memory.  There is no report 
of regular panic attacks.  On the last VA C&P PTSD 
evaluation, the veteran reported a good relationship with his 
spouse and he also described an active social life, e.g., 
going to a restaurant and talking with friends; visiting a 
cousin or a friend.  Based on this record, social impairment 
appears to be moderate at its worse. 

The veteran's occupational impairment does appear to be 
related to disturbances in motivation and mood.  In this 
regard, the Board notes that the veteran reported difficulty 
with concentration and energy in April 2000, which led him to 
stop working completely.  When evaluated in July 2001, he 
reported that he continued to work part-time, but had reduced 
his hours recently because it could be stressful.  The 
question of whether his occupational impairment is better 
characterized as "occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks" (30 percent) or as "reduced reliability and 
productivity" (50 percent) is a close question.  The record 
discloses none of the symptomatology in the 50 percent 
criteria except for disturbances in motivation or mood.  The 
Board notes that the veteran's GAF score has repeatedly been 
in the more severe range of severe disability and in April 
2002, was in the more severe range of moderate disability.  
In light of these scores, the Board finds reasonable doubt 
that the criteria for a 50 percent evaluation have been met.  

The veteran clearly does not meet the criteria for a 70 
percent evaluation.  He does not show deficiencies in his 
family relations, judgment, or thinking.  His speech is not 
demonstratively illogical, obscure or irrelevant.  The 
veteran is able to function independently, appropriately, and 
effectively, and has not showed impaired impulse control or 
spatial disorientation.  His personal hygiene has been 
adequate.  He has shown the ability to maintain effective 
relationships, most notably, his marriage of 35 years.  
Accordingly, an evaluation in excess of 50 percent is not 
warranted.

 
ORDER

An increased evaluation for post-traumatic stress disorder is 
allowed, subject to the controlling laws and regulations 
governing the payment of monetary awards.   ..



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

